IN THE SUPREME COURT OF THE STATE OF DELAWARE


ALARM.COM HOLDINGS, INC.,                          §
                                                   §
       Plaintiff Below,                            §   No. 360, 2018
       Appellant,                                  §
                                                   §   Court Below:
       v.                                          §   Court of Chancery of
                                                   §   the State of Delaware
ABS CAPITAL PARTNERS INC.,                         §
ABS PARTNERS V, LLC, and                           §   No. 2017-0583-JTL
ABS PARTNERS VII, LLC,                             §
                                                   §
       Defendants Below,                           §
       Appellees.                                  §
                                                   §

                               Submitted: February 6, 2019
                               Decided: February 7, 2019

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                          ORDER

       This 7th day of February 2019, we affirm the judgment of the Court of

Chancery on the basis of its opinion dated June 15, 2018.1




1
  Alarm.com Holdings, Inc. v. ABS Capital Partners Inc., 2018 WL 3006118 (Del. Ch. June 15,
2018). In addition to holding that “the facts alleged in the complaint do not support a reasonably
conceivable inference of misappropriation,” the Court of Chancery concluded that the Delaware
Uniform Trade Secrets Act preempted Alarm.com’s common law claim for misappropriation of
confidential information. Id. at *1. Because its holding that the complaint did not plead facts
supporting a rational inference of misuse of either a trade secret or information that could be
considered “confidential” was justified and provides a basis for dismissal of the entire complaint,
we do not need to, and therefore do not, reach the preemption question.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                                     BY THE COURT:
                                     /s/ Leo E. Strine, Jr.
                                     Chief Justice




                                 2